Name: 98/188/EC: Commission Decision of 2 March 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  environmental policy;  leather and textile industries;  cooperation policy;  natural environment
 Date Published: 1998-03-10

 Avis juridique important|31998D018898/188/EC: Commission Decision of 2 March 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 Official Journal L 070 , 10/03/1998 P. 0028 - 0030COMMISSION DECISION of 2 March 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 (98/188/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards (1), and in particular the second subparagraph of Article 3(1) thereof,Whereas Commission Regulation (EC) No 35/97 of 10 January 1997 laying down provisions on the certification of pelts and goods covered by Regulation (EEC) No 3254/91 (2), and in particular Article 1(1)(a) thereof, is applicable only with respect to the importation of pelts of animals not born and bred in captivity from countries appearing on the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91;Whereas the list established by Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3524/91 and in Article 1(1)(a) of Regulation No 35/97 (3), can be only of a transitional nature; whereas the list should be amended immediately as the situation evolves, in particular in circumstances covered by Article 3(1) of Regulation (EEC) No 3254/91 in order not to hinder the trade in furs and fur-related products;Whereas an agreement with the United States of America on international humane trapping standards has been initialled and sent to the Council for approval; whereas it is appropriate to refrain from acts which would defeat the object and the purpose of the agreement; whereas the list therefore includes this country which has initialled the agreement; whereas such inclusion must take effect from the moment the European Community and the United States of America reached an agreement;Whereas with effect from 1 June 1997, Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (4) repealed and replaced Council Regulation (EEC) No 3626/82 (5); whereas therefore the committee provided for in Article 19 of Regulation (EEC) No 3626/85 has been replaced by the committee provided for in Article 18 of Regulation (EC) No 338/97;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 5 of Regulation (EEC) No 3254/91,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/602/EC shall be replaced by the Annex to this Decision.Article 2 This Decision shall enter into force on 1 December 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 2 March 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 308, 9. 11. 1991, p. 1.(2) OJ L 8, 11. 1. 1997, p. 2.(3) OJ L 242, 4. 9. 1997, p. 64.(4) OJ L 61, 3. 3. 1997, p. 1.(5) OJ L 384, 31. 12. 1982, p. 1.ANNEX List of countries/species referred to in Article 1(1)(a) >TABLE>